Citation Nr: 1542742	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for an acquired psychiatric condition, to include as secondary to service-connected disabilities.

4.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals broken tooth.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to February 1946.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from March 2012 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned at an August 2015 videoconference hearing.  A copy of the transcript is associated with the file.

The issue of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an eye condition has been raised by the record in a January 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Shoulder Conditions

The record does not indicate that the Veteran has been afforded a VA examination in order to determine the etiology of his claimed left or right shoulder conditions. After carefully considering the matter, the Board finds that a medical opinion is necessary in order to adjudicate the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has alleged, and provided buddy statements in support of his allegations, that he injured his shoulders while falling from a truck in November 1945.  Service treatment records document the fall from the truck, however, do not appear to document any treatment for shoulder injuries.  Regardless, due to the Veteran's lay assertions regarding in-service injuries to his shoulders and the statements provided by fellow servicemen, the Board finds that VA examinations are warranted.

Psychiatric Conditions

The Board notes the January 2012 VA psychiatric examination of record.  The Veteran was diagnosed with adjustment disorder with anxiety.  It does not appear that the examiner provided an opinion with respect to the etiology of the Veteran's condition.  As a result, the Board finds that the January 2012 examination is inadequate, and a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (explaining that when VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the opinion must be adequately supported and explained).

In addition, at the August 2015 videoconference hearing, the Veteran's representative claimed that the Veteran's current psychiatric condition is due to the in-service accident, or in the alternative, his service-connected disabilities.  As a result, an opinion as to whether any current psychiatric disability is secondary to a service-connected disability is also necessary.

Tooth Condition

In January 2013 the Veteran filed a notice of disagreement (NOD) with a November 2012 rating decision denying entitlement to service connection for residuals, broken tooth for failure to submit new and material evidence.  As the Veteran has not been provided a Statement of the Case (SOC) in response to the NOD, a remand is required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case to the Veteran and his representative on the issue of entitlement to service connection for residuals, broken tooth.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

3.  Schedule the Veteran for a bilateral VA shoulder examination with an examiner of appropriate expertise. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

If possible, the examiner should provide a specific diagnosis for any bilateral shoulder disability during the pendency of the appeal.  The examiner should provide a medical opinion on the etiology of any diagnosed shoulder disability.

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral shoulder disability is causally or etiologically related to the Veteran's period of active service.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

The examiner should also directly address the Veteran's lay assertions and any other relevant evidence.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

If possible, the examiner should provide a specific diagnosis for any psychiatric disability during the pendency of the appeal.  The examiner should provide a medical opinion on the etiology of any diagnosed psychiatric disability.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service, to include the Veteran's November 1945 truck accident.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed psychiatric disorder was caused by, or is aggravated by the Veteran's service-connected disabilities. 

If a service-connected disability aggravates (i.e., permanently worsens) a psychiatric disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

The examiner should also directly address the Veteran's lay assertions and any other relevant evidence.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






